Citation Nr: 0628827	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated at 70 percent.

2.  Entitlement to an effective date earlier than September 
15, 1997, for the assignment of a 70 percent rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for schizophrenia, 
then rated as 30 percent disabling.  

In a January 1999 rating decision, the RO increased the 
rating for schizophrenia from 30 to 50 percent, effective 
September 15, 1997.  In an August 1999 decision, the Board 
denied the veteran's claim for an increase in a 50 percent 
disability rating for schizophrenia.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).

A November 1999 Court Order granted the VA Secretary's Motion 
for Partial Remand and to Stay Further Proceedings, vacating 
the August 1999 Board decision, and remanding the matter for 
additional action consistent with the Secretary's Motion.  In 
August 2000, the Board remanded the matter for additional 
development.

In an August 2001 rating decision, the RO increased the 
rating for schizophrenia from 50 to 70 percent disabling, 
effective September 15, 1997.  

In May 2003, the RO denied the veteran's claim for an 
effective date earlier than September 15, 1997 for the award 
of a 70 percent disability rating for schizophrenia.  The 
Board remanded the claims for additional development in 
August 2004.


FINDINGS OF FACT

1.  The veteran's schizophrenia is productive of no more than 
a severely impaired ability to establish and maintain 
effective or favorable relationships with people, and a 
severely impaired ability to obtain or retain employment, or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  
 
2.  In a November 1969 decision, the Board granted service 
connection for schizophrenia.  

3.  In an October 1972 rating decision, the RO increased the 
veteran's disability rating for schizophrenia from 10 to 30 
percent disabling, effective May 4, 1972.  The veteran did 
not appeal this decision.

4.  The veteran has not raised a claim of entitlement to 
revision of the October 1972 rating decision based upon clear 
and unmistakable error (CUE).

5.  The veteran's June 22, 1994, psychiatric hospitalization 
constituted an informal claim for an increased rating for 
schizophrenia.

6.  In an August 2001 rating decision, the RO increased the 
veteran's rating for schizophrenia from 50 to 70 percent, 
effective September 15, 1997.

7.  The veteran's schizophrenia was 70 percent disabling as 
of July 19, 1994, the date a temporary 100 percent rating 
based upon his psychiatric hospitalization was discontinued.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9410 (1996); 
38 C.F.R. § 4.130, DC 9204 (2005).

2.  The criteria for an effective date of July 19, 1994, for 
a 70 percent rating for schizophrenia, have been met.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The regulations for rating psychiatric disabilities were 
revised during the pendency of this appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (October 8, 1996) 
(codified at 38 C.F.R. §§ 4.16, 4.125- 4.132).  Where the law 
or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The old criteria, in effect prior to November 7, 1996, 
provided that psychiatric disorders are to be rated 70 
percent disabling when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
a demonstrable inability to obtain or retain employment. 38 
C.F.R. § 4.132, DC 9410.
Under the new rating criteria, which became effective on 
November 7, 1996, a 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9204.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA in-patient and out-patient psychiatric treatment records 
dated from June 1994 to February 2006 show various symptoms 
associated with schizophrenia, including depression, anxiety, 
headaches, restlessness, hypervigilance, sleep disturbance, 
nightmares, irritability, anger, anhedonia, feelings of 
persecution, isolation from others, occasional ideas of self-
harm, and problems with concentration.  Other findings 
include regular notations that the veteran was neatly 
groomed, had fair judgment, intact memory, and adequate 
intellectual functioning.

The veteran has undergone VA psychiatric examination multiple 
times during the pendency of this appeal.  The first occasion 
was in December 1994.  At that time, the veteran complained 
of nervousness, restless sleep, anxiety, and isolation from 
others.  He reported that his eldest son had been convicted 
of drug dealing and that his two younger sons were having 
trouble at school.  Mental status examination revealed a 
tense mood with a somewhat constricted affect.  The veteran 
was tense and apprehensive throughout the examination.  His 
responses, however, were relevant and coherent, and there was 
no evidence of abnormal tremors, tics, or mannerisms.  Some 
referential thinking was observed, though there was no 
evidence of active delusions, and hallucinations were not 
described.  He denied suicidal and homicidal ideations, but 
expressed that he sometimes would like to disappear or "take 
a whole bunch of pills and do away with [himself]."  He 
denied having any specific plans in this regard.  His memory 
was intact and his intellectual functioning was maintained.  
Judgment was noted to be fair, and insight very poor.

With regard to his social and occupational history, the 
veteran reported that he had been married twice, with five 
children from his first marriage, and none from his second.  
He was currently married to his second wife.  The veteran 
reported that he had worked for the water authority until 
approximately six months before the date of the examination.  

The examiner noted that the veteran had been hospitalized for 
schizophrenia, residual type, in June 1994.  Based upon 
current symptoms, the examiner determined that the most 
appropriate diagnosis for the veteran was schizophrenia, 
residual type.  No GAF score was assigned.

The veteran next underwent VA psychiatric examination in 
February 1997.  The examiner noted that the veteran's prior 
history included psychiatric hospitalization in June 1994 and 
October 1995, with diagnoses of depression, schizophrenia, 
and alcohol dependence.  At the time of the examination, the 
veteran complained of anxiousness, difficulty sleeping, 
frequent nightmares, and of awakening in a sweat.  Mental 
status examination revealed an anxious mood, with constricted 
affect.  He had good attention, concentration, and memory.  
His speech was noted to be clear and coherent.  No thought or 
perceptual disorders were elicited.  There was no evidence of 
hallucinations.  He denied suicidal and homicidal ideations.  
His insight and judgment were determined to be fair.
With regard to his social and occupational history, the 
veteran reported that he had not worked for the past three 
years.  Prior to that, he had worked for 15 years for the 
water authority.  He currently lived with his second wife and 
his wife's family.

The diagnosis was schizophrenia.  A GAF of 75 was assigned.

In April 1997, the veteran underwent a social and industrial 
field survey.  At the time of the survey, he was found to be 
in bed due to back pain.  He reported that he had injured his 
back at work, and that he had had persistent back problems 
since that time.  The veteran was observed to be neatly 
groomed.  No abnormal behavior was observed.  He complained 
of chronic insomnia and frequent nightmares.  He also 
referred having suicidal ideas, but denied having plans to 
carry out such ideations.  The veteran's wife, who was also 
interviewed, reported that the veteran lacked the ability or 
drive to complete tasks he formerly was able to complete.

With regard to his social and occupational history, the 
veteran reported that he had not worked since injuring his 
back.  He stated that an average day involved watching 
television, reading the newspaper, and conversing with his 
neighbors and family members.  He stated that he left the 
house only to attend medical appointments, buy groceries, and 
visit his mother.  

In May 1997, the Social Security Administration found that 
the veteran had been disabled since June 1994 due to his 
work-related back injury and schizophrenia.

In October 1998, the veteran's private psychiatrist testified 
before the RO.  He reported that the veteran's schizophrenia 
was manifested by symptoms including depression, anhedonia, 
insomnia, anxiety, irritability, anger, difficulty with 
concentration, auto-destructive ideations, hallucinations, 
isolation from others, and difficulty getting along with 
other people.  He also noted that the veteran's alcohol 
dependence was in remission.  He stated that the veteran was 
frequently aggressive, and that this fact, along with the 
other manifestations of his psychiatric disorder, meant that 
he would not be able to tolerate an eight-hour work day, and 
that his prognosis of rehabilitation was therefore poor.  At 
the time of the hearing, the veteran's private psychiatrist 
estimated that his GAF score was between "50 and 55, or 
between 45 and 55."

The veteran next underwent VA examination in November 1998.  
At the time of the examination, the examiner noted that the 
veteran had not been hospitalized for psychiatric reasons 
since 1995.  The veteran complained of frequent nightmares 
regarding his service experiences in Vietnam.  It was noted, 
however, that he was completely calm when discussing these 
memories.  He also complained of getting headaches when he 
was stressed, frequent depression, and his relative isolation 
from others.  Mental status examination revealed a mood that 
was somewhat hypoactive, with a constricted affect.  His 
speech was noted to be relevant and coherent.  He did not 
describe dissociative episodes.  He described very vaguely 
and non-specifically the fact that he sometimes heard voices 
but did not elaborate when questioned as to the content.  He 
was not overtly delusional.  He denied active plans of 
suicide or homicide.  His memory was noted to be preserved, 
intellectual functioning adequate, judgment fair, and insight 
poor.  He was noted to be adequately dressed and groomed, 
though his beard was noted to be unkempt.

With regard to his occupational and social history, the 
veteran reported that he had not worked since his work-
related back injury in 1994.  He was currently married to his 
second wife, with whom he had had no children.  He stated 
that he was currently involved in repairing the roof of his 
house, which had been destroyed by hurricane George.  He 
reported that his eldest son from his first marriage had 
frequently been jailed with charges of drug dealing, but he 
had recently been killed by the police during a robbery in 
which the son was involved.  He also reported that one of his 
younger sons had also been killed in a fight.  

The diagnosis was schizophrenia, residual type, with 
depression.  A GAF of 55 was assigned.

In December 2000, the veteran again underwent a social and 
industrial field survey.  The veteran was not at home at the 
time of the home visit; his wife informed the interviewers 
that he was at the State Insurance Fund at the time.  The 
veteran was subsequently interviewed at an office 
appointment.  At the time of the interview, the veteran 
complained of frequent nightmares regarding his service 
experiences in Vietnam, nervousness, and headaches.  

In discussing his daily routine, the veteran stated that he 
watched television and read, but that he was not able to 
concentrate on these activities.  He reported that he did not 
frequently socialize with his neighbors, and did not interact 
in any social events.  The veteran's wife reported that he 
frequently talked nonsense, was ill-humored, and was 
frequently nervous.  She stated that he spent most of the day 
watching television, and noted that he occasionally visited 
his mother, who lived a short distance away.  He sporadically 
conversed with neighbors, but only when they came to the 
house.  The neighbors interviewed reported that the veteran 
spent most of the day at home, with very limited social 
interaction with the neighbors.  One of the neighbors 
reported that the veteran was not friendly.  No abnormal 
behavior was reported.

On VA examination in December 2000, the veteran complained of 
difficulty sleeping and frequent memories of his experiences 
in Vietnam.  The examiner noted, however, that the veteran 
was capable of talking about his experiences in Vietnam 
without being or becoming emotionally affected.  The veteran 
also complained of occasionally hearing voices, which made 
him feel insecure, as he did not know whether the voices were 
coming from within his head, or from around him.  He stated 
that the voices conveyed deprecating and negative messages 
toward him.  The veteran also reported that he was frequently 
depressed.  When he was depressed, he tended to isolate 
himself from others, as he felt irritable, ill-humored, and 
unable to tolerate any kind of frustration, including his 
wife.  Mental status examination revealed a partial 
impairment in thought process, as the veteran displayed 
poverty of thought.  His rate and flow of speech were noted 
at times to be diminished, but he was otherwise relevant and 
coherent.  No obsessive or ritualistic behavior was observed.  
The veteran expressed suicidal ideations, and was noted to 
continue to express death wishes.  The veteran did not 
describe experiencing panic attacks.  He was noted to have 
impulsive reactions and aggressive behavior.  His memory was 
noted to be grossly preserved, and his personal hygiene was 
maintained.  His last period of psychiatric hospitalization 
was noted to be in 1995.

With regard to his occupational and social history, the 
veteran reported that he had not worked since 1994.  He 
continued to live with his second wife and his three children 
who were still living.

The diagnosis was schizophrenia, residual type, with 
persistent depression.  In view of the social and industrial 
field survey, a GAF of 50 to 55 was assigned.  His 
schizophrenia was felt to represent a serious impairment in 
his ability to keep a job and to maintain effective personal 
relationships.  His GAF score was found to vary to a moderate 
degree because he maintained a relationship with his family, 
although there were noted conflicts due to his irritability 
and his tendency to isolate himself.

Finally, the veteran underwent VA psychiatric examination in 
June 2005.  At the time of the examination, the veteran 
complained of feeling sad, depressed, and irritable, in 
addition to experiencing anhedonia, loss of energy, insomnia, 
and an inability to concentrate.  He also reported that he 
felt that people laughed at him and talked about him.  On 
examination, the veteran was noted to be appropriately 
dressed, with adequate hygiene, and cooperative, though 
apathetic.  Mental status examination revealed a depressed 
mood with blunted affect.  His thought process was coherent 
and logical, though ideas of reference were noted.  His 
speech was not spontaneous, and he avoided eye contact with 
the examiner.  There was no evidence of psychomotor 
retardation, tics, tremors, or abnormal involuntary 
movements.  There was no evidence of hallucinations or 
delusions.  There was no evidence of phobias, obsessions, or 
panic attacks.  He denied suicidal ideations.  His memory was 
noted to be intact, and his abstraction capacity was noted to 
be normal.  His judgment and incite were noted to be fair.  
His last period of psychiatric hospitalization was noted to 
be in 1995.

With regard to his social and occupational history, the 
veteran reported that he had not worked since 1994, when he 
was involved in a work-related injury, although his 
schizophrenia also made it impossible for him to work.  The 
veteran reported that he was currently living with his second 
wife, to whom he had been married for 16 years.  He reported 
that he had no children from his second marriage.  He 
reported poor social relations, being withdrawn from social 
contacts, and poor leisure activities.

The diagnosis was schizophrenia, residual type.  A GAF of 50 
was assigned.  His schizophrenia was felt to represent a 
serious impairment in his ability to keep a job and to 
maintain effective personal relationships.  

VA examinations assigned GAF scores of 75, 50 and 55.  Other 
treatment records dated from June 1994 to February 2006, the 
most recent treatment of record, reflect GAF scores between 
40 and 60, although they predominantly are in the 45 to 55 
range.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995).

Under DSM-IV, a GAF score of 75 reflects symptoms that if 
present are transient and expectable reactions to 
psychological stressors (e.g., difficulty concentrating after 
family arguments); and involve no more than slight impairment 
in social, occupational, or school functioning.  GAF scores 
of 51 to 60 generally reflect some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  Scores of 40 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Scores of 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

The veteran has been unable to work since 1994, for reasons 
as much related to his schizophrenia, as his work-related 
back injury.  He has very limited social functioning, is 
highly irritable, and most often isolates himself from 
others.  However, he has maintained positive relationships 
with his family members, and his second marriage has been 
stable for its 17-year duration.  Additionally, his memory 
and cognitive functions are intact, and he has not been shown 
to have symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  He has no history of 
legal trouble.  Despite the veteran's demonstrated 
occupational impairment, the Board finds that because his 
schizophrenia is not manifested by symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, he is not entitled to a rating of 100 
percent under the old schedular criteria.

The Board also finds that the veteran is not entitled to a 
higher rating of 100 percent under the new criteria, as he 
has not been shown to have total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  As noted above, despite his occupational 
impairment, and relative self-isolation, the veteran has 
maintained good relationships with his wife of 17 years, his 
children, and his mother.  His cognitive functioning is 
largely intact.  As such, the Board finds that an evaluation 
in excess of 70 percent under the new schedular criteria is 
not warranted.

The preponderance of the evidence shows that the veteran's 
schizophrenia is no more than 70 percent disabling, under 
both the old and new schedular criteria.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than September 15, 1997, for the assignment of a 70 
percent disability rating for schizophrenia.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine based on the evidence of record, the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98, 63 
Fed. Reg. 56705 (1998).

A November 1969 rating decision granted service connection 
for the veteran's schizophrenia.  In July 1994, the RO 
received notification that the veteran had been hospitalized 
for a period exceeding 21 days for treatment of his service-
connected schizophrenia, beginning June 22, 1994.  This 
notification was interpreted as both a claim for a temporary 
total hospitalization rating, pursuant to 38 C.F.R. § 4.29, 
and an informal claim for an increased rating for 
schizophrenia.  By a November 1994 rating decision, the 
veteran was granted a temporary 100 percent rating based upon 
hospitalization, effective from June 22, 1994 to July 18, 
1994, the date on which he was released from the hospital.  
As of July 19, 1994, the 30 percent disability rating 
previously in effect again became effective.  A January 1999 
rating decision increased the veteran's disability rating for 
schizophrenia from 30 to 50 percent disabling, effective 
September 15, 1997, the date on which the RO received a 
decision from the Social Security Administration (SSA) which 
found the veteran disabled, in part due to his service-
connected schizophrenia.  By an August 2001 rating decision, 
the RO increased the veteran's schizophrenia disability 
rating from 50 to 70 percent disabling, effective September 
15, 1997, the date on which the SSA decision was received.

While the RO found that the veteran's disability increased to 
70 percent disabling as of September 15, 1997, the question 
before the Board is whether it is factually ascertainable 
that an increase in disability occurred within a year prior 
to the date of the receipt of the informal claim, that is, 
within a year prior to June 22, 1994.  If there is no 
ascertainable increase in disability within a year prior to 
the date of the receipt of the informal claim, the effective 
date will be the later of the date of increase in disability 
or the date of receipt of the claim. 38 U.S.C.A. 
§ 5110(b)(2).

Under the rating criteria in effect at the time the informal 
claim was received, psychiatric disorders are to be rated 30 
percent disabling when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
disabling when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Finally, a 100 
percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
a demonstrable inability to obtain or retain employment. 38 
C.F.R. § 4.132, DC 9410.  See 61 Fed. Reg. 52695, revising 
the regulations for rating psychiatric disabilities, 
effective November 7, 1996.  (October 8, 1996) (codified at 
38 C.F.R. §§ 4.16, 4.125- 4.132).  

Treatment records dated from March 30, 1994 to June 17, 1994 
show that the veteran reported experiencing increased stress 
related to his son's involvement with drugs, feeling that his 
coworkers were insulting him, and feeling pressure from 
people in the community due to the water authority's (the 
organization for which he worked) poor performance.  His 
symptoms included nervousness, difficulty sleeping, and 
occasionally hearing voices.  He continued to work until his 
period of hospitalization began on June 22, 1994.  There are 
no other treatment records referable to treatment for 
psychiatric problems in the year prior to his hospital 
admission, the date of the receipt of the informal claim.

While the veteran reported experiencing increased stress in 
the months before his hospital admission, the Board finds 
that his symptoms in the year prior to June 22, 1994 do not 
meet the criteria for a 70 percent disability rating.  
Despite evidence of increased stress, and symptoms including 
nervousness, difficulty sleeping, and occasionally hearing 
voices, there is no evidence in the available treatment 
records of a severely impaired ability to establish and 
maintain effective or favorable relationships with people, 
nor of psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The available treatment records 
show that the veteran continued to work until his period of 
hospitalization commenced on June 22, 1994.  Accordingly, 
there is no evidence which establishes that the veteran was 
entitled to a 70 percent evaluation prior to June 22, 1994.

As there was no ascertainable increase in disability within a 
year prior to the date of the receipt of the informal claim, 
the next question before the Board is when the veteran's 
increase in disability became factually ascertainable.

The increase in disability became factually ascertainable as 
of June 22, 1994, the date on which the veteran was 
hospitalized for psychiatric treatment.  The evidence of 
record shows that the veteran has not worked since June 22, 
1994, in large part due to his schizophrenia.  In June 1997, 
the Social Security Administration found that the veteran was 
disabled as of June 6, 1994, in part due to schizophrenia.  

While the criteria utilized by VA and SSA in determining 
entitlement to disability benefits are not same, and a 
determination by SSA is not binding upon VA, the SSA evidence 
is persuasive, particularly as the decision was based in part 
upon the June 1994 to July 1994 VA psychiatric 
hospitalization records which show that as of June 22, 1994, 
the veteran's ability to obtain and maintain substantially 
gainful employment was severely limited by virtue of his 
service-connected schizophrenia.  

As of June 22, 1994, the veteran's schizophrenia produced 
significant social impairment and total occupational 
impairment, entitling him to a 70 percent rating.  As he was 
in receipt of a temporary 100 percent rating from June 22, 
1994 to July 18, 1994 based upon his hospitalization, he is 
entitled to a 70 percent rating from July 19, 1994, the date 
the 100 percent rating was no longer in effect.  

An October 1972 rating decision increased the veteran's 
disability rating for schizophrenia from 10 to 30 percent 
disabling, effective May 4, 1972.  The veteran did not appeal 
this decision, and has not alleged CUE with respect to this 
rating.  The October 1972 decision is therefore final.  
Because a final decision was rendered on the May, 4, 1972 
claim for an increased rating, the May 4, 1972 claim for an 
increased rating for schizophrenia cannot serve as an earlier 
claim for an increased rating.  There are no other 
communications from the veteran dated prior to June 22, 1994 
that may be construed as either a formal or informal claim 
for an increased rating.

The veteran is entitled to an earlier effective date of July 
19, 1994, but no earlier, for the assignment of a 70 percent 
rating for schizophrenia.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In August 2004, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a November 
2005 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 
VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Entitlement to an increased rating for schizophrenia, 
currently rated at 70 percent, is denied.

Entitlement to an effective date of July 19, 1994, for the 
assignment of a 70 percent rating for schizophrenia, is 
granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


